539 F.2d 1196
Master Sergeant George C. BAKER, Appellant,v.Major General John G. WAGGENER,andHonorable Martin Hoffman, Secretary of the Army, Appellees.
No. 75-1883.
United States Court of Appeals,Eighth Circuit.
Submitted Aug. 5, 1976.Decided Aug. 25, 1976.

Francis L. Ruppert, Clayton, Mo., for appellant.
Burt C. Hurn, U. S. Atty. and J. Whitfield Moody, Asst. U. S. Atty., Kansas City, Mo., and Edward C. Newton, IV, Captain, JAGC, U. S. Army, Military Personnel Branch, Litigation Div., Office of The Judge Advocate Gen., Dept. of the Army, Washington, D. C., for appellees.
Before GIBSON, Chief Judge, and HEANEY and STEPHENSON, Circuit Judges.
PER CURIAM.


1
This case raises the issue as to whether a noncommissioned officer of the United States Army, who has been discharged "for the convenience of the Government" pursuant to Paragraph 5-3, Army Regulation 635-200, may seek a preliminary injunction in the District Court staying his discharge prior to the exhaustion of administrative remedies.  The District Court held that he may not under the circumstances of this case, and we affirm.  Horn v. Schlesinger, 514 F.2d 549 (8th Cir. 1975).  See Sampson v. Murray, 415 U.S. 61, 94 S.Ct. 937, 39 L.Ed.2d 166 (1974).